Exhibit 1 TRUSTEE'S DISTRIBUTION STATEMENT To the Holders of: Corporate Backed Trust Certificates, Bristol-Myers Squibb Debenture-Backed Series 2002-18 *CUSIP: 21988G346 Class A-1 21988GCB0 Class A-2A 21988GCC8 Class A-2B In accordance with the Standard Terms and Conditions of Trust, U.S. Bank Trust National Association, as Trustee, submits the following cash basis statement for the period ending August 1, 2007. INTEREST ACCOUNT Balance as of February 1, 2007 $0.00 Scheduled Income received on securities $865,562.50 Unscheduled Income received on securities $0.00 LESS: Distribution to Class A-1 Holders -$786,875.00 Distribution to Class A-2A Holders -$78,687.50 Distribution to Class A-2B Holders -$0.00 Distribution to Depositor -$0.00 Distribution to Trustee -$0.00 Balance as of August 1, 2007 $0.00 PRINCIPAL ACCOUNT Balance as of February 1, 2007 $0.00 Scheduled principal payment received on securities $0.00 LESS: Distribution to Holders -$0.00 Balance as of August 1, 2007 $0.00 UNDERLYING SECURITIES HELD AS OF August 1, 2007 Principal Amount Title of Security $25,180,000 Bristol-Myers Squibb Company 6.875% Debentures due August 1, 2097 *CUSIP:110122AC2 U.S. Bank Trust National Association, as Trustee *The Trustee shall not be held responsible for the selection or use of the CUSIP numbers nor is any representation made as to its correctness.It is included solely for the convenience of the Holders. 5
